IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




AP-75,820


EX PARTE DANIEL ANGEL PLATA




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 693143-B FROM THE

351ST JUDICIAL DISTRICT COURT OF HARRIS COUNTY



Per curiam.

O P I N I O N


	This is a subsequent application for a writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts that  he is mentally
retarded and may not be executed.  We remanded this claim to the trial court for resolution.
	Applicant was convicted of capital murder on October 14, 1996, and the jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure, Article
11.071, in favor of the State.  In accordance with the jury's answers, the trial court sentenced
Applicant to death.  We affirmed the conviction and sentence in an unpublished opinion, 
Plata v. State, No. 72,639 (Tex. Crim. App. July 8, 1998), and Applicant's initial Article
11.071 application for writ of habeas corpus was denied in an unpublished order, Ex parte
Plata, No. WR-46,749-01 (Tex. Crim. App.  Oct. 4, 2000).
 Applicant filed a subsequent habeas writ application on July 18, 2003, asserting that
he is mentally retarded and cannot be executed after the United States Supreme Court's
decision in Atkins v. Virginia, 536 U.S. 304 (2002) (holding that the death penalty is
excessive punishment for a mentally retarded criminal).  We determined that this claim met
the requirements for consideration under Article 11.071, Section 5, and remanded the matter
to the trial court for resolution. Ex parte Plata, No.46,749-02 (Tex. Crim. App. Sep. 29,
2004).  
	The trial court held a hearing at which there was testimony that Applicant is mentally
retarded and testimony that he is not mentally retarded.  The trial court finds that Applicant
is mentally retarded and recommends that we grant relief.  It has returned the case to this
Court with its findings of fact and conclusions of law.  We have reviewed the record of the
proceedings on remand.  The trial court's findings of fact and conclusions of law are
supported by the record, and we adopt them as our own.  We conclude that Applicant is
mentally retarded and may not be executed.  The relief Applicant seeks is granted.
	Applicant's sentence is reformed from death to life imprisonment.
	IT IS SO ORDERED THIS THE 16TH DAY OF JANUARY, 2008.
Do Not Publish